              Case 2:20-cv-01019-APG-VCF Document 55 Filed 08/18/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ALI SHAHROKHI,                                            Case No.: 2:20-cv-01019-APG-VCF

 4             Plaintiff                                                   ORDER

 5 v.                                                             [ECF Nos. 25, 34, 45, 47]

 6 JUDGE MATHEW HARTER, et al.,

 7             Defendants

 8            Pro se plaintiff Ali Shahrokhi sues Nevada state judges Mathew Harter, Linda Bell, and

 9 Michael Gibbons in their official capacities, as well as the State of Nevada, for their alleged roles

10 in a state court child custody matter pending before Judge Harter. Shahrokhi alleges that his due

11 process, equal protection, and First Amendment rights have been violated. He seeks injunctive

12 relief to disqualify Judge Harter from his case and to order the return of his minor child to

13 Nevada. The defendants oppose his motion and move to dismiss the complaint.

14            At first glance, there are several problems with Shahrokhi’s second amended complaint

15 and motions for a temporary restraining order (TRO) and declaratory relief. These problems

16 include issues on the merits, concerns about this court’s jurisdiction, and the defendants’

17 absolute judicial immunity. However, I need not resolve those issues because Younger 1

18 abstention applies.

19            Under Younger abstention, federal courts may not grant declaratory or injunctive relief

20 that would interfere with state criminal or civil proceedings. “Absent extraordinary

21 circumstances, Younger abstention is required if the state proceedings are (1) ongoing,

22 (2) implicate important state interests, and (3) provide the plaintiff an adequate opportunity to

23
     1
         Younger v. Harris, 401 U.S. 37 (1971).
          Case 2:20-cv-01019-APG-VCF Document 55 Filed 08/18/20 Page 2 of 2



 1 litigate federal claims.” San Remo Hotel v. City & Cnty. of San Francisco, 145 F.3d 1095, 1103

 2 (9th Cir. 1998). Family law matters are “precisely the type of case suited to Younger

 3 abstention.” H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir. 2000). Dismissal is

 4 required when Younger abstention applies. San Remo Hotel, 145 F.3d at 1103.

 5         Shahrokhi’s state court custody proceedings are ongoing, Nevada has a strong interest in

 6 how custody issues are resolved, and nothing precludes Shahrokhi from litigating his federal

 7 claims in the state court action. Accordingly, I dismiss this case under Younger without reaching

 8 the other grounds for dismissal raised by the defendants. I understand that Shahrokhi has not yet

 9 had the opportunity to respond to the defendants’ motion to dismiss. However, these issues were

10 raised in response to his TRO motion, so he already had an opportunity to address Younger

11 abstention. In addition, a court can raise Younger abstention sua sponte. See H.C. ex rel., 203

12 F.3d at 613. To preserve both the parties’ and the court’s resources, I resolve the matter without

13 further briefing.

14         I THEREFORE ORDER that the defendants’ motion to dismiss (ECF No. 45) is

15 GRANTED. The second amended complaint is dismissed in its entirety.

16         I FURTHER ORDER that plaintiff Ali Shahrokhi’s motions (ECF No. 25, 34) are

17 denied as moot.

18         I FURTHER ORDER that the defendants’ motion to stay discovery (ECF No. 47) is

19 denied as moot.

20         The clerk of court is instructed to enter judgment accordingly and to close this case.

21         DATED this 18th day of August, 2020.

22
                                                         ANDREW P. GORDON
23                                                       UNITED STATES DISTRICT JUDGE



                                                    2
